DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to Non-Final Offcice Action filed on 9/16/2021.
Status of Claims:
Claims 2-19 and 29 are pending in this Office Action.
Claims 2,11 and 20 are amended.
Response to Arguments
Applicant’s arguments filed in the amendment filed 9/16/2021 respect to amended claims 2, 11 and 20 have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 7-14, 16-19 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morse et al. (US 2008/0200161 – Ids) “Morse”, in view of Challener et al. (US 2005/0192814) “Challener”, in view of Dunn (US 5,945,987), and further in view of Wang (US 2008/0022012).
Regarding Claim 2; Morse discloses a method of operating a server device comprising:
receiving, from a mobile device, content preference information of a user of the mobile device (Morse: Abs. – based on the mobile user profile information, content related to previously requested content is provided to the mobile terminal upon a trigger that is related to the requested content. The trigger event may include the mobile terminal returning to a location from which certain content was previously requested. The non-requested content may further be based on a related general user profile that indicates usage of an alternate electronic device to access content through the portal); 
determining predicted content for the user from the content preference information (Morse: Fig. 6; paragraph [0052] – predicting content based on information in the user’s profiles step 154), wherein the predicted content represents content that the user is likely to retrieve (Morse: Fig. 6; paragraph [0052] – the prefetching may also include predicting content that most likely to be interested in);
 prefetching the predicted content such that the predicted content is available for immediate transfer to the mobile device (Morse: Fig. 6; paragraph [0052] – the prefetched content is cached at an operation 158. The cached content may be stored on servers of the portal service, of the communication carrier, of service providers, and/or on the mobile device. For example, prefetched sports news could be cached for faster access if/when the user requests the news);
Morse does not explicitly disclose determining non-useful content and removing the non-useful content from the predicted content. However, Challener discloses disclose determining non-useful content and removing the non-useful content from the predicted content (Challener: Fig. 4; paragraphs [0018, 0029] – a process for selecting content based on predictor users and broadcasting it to addresses of an audience to develop a library of content on clients of audience users. The content is preferably processed by a filtering system 402 to remove content that is irrelevant for user specific reasons. A pre-cache filter 414, for example, might remove information outside the users expertise and a post-cache filter 416 might remove content that is too old). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Morse to include the feature of Challener. One would have been motivated to make this modification because Kelts provides filtering unrelated contents based on user preferences as taught by Challener.
Morse does not explicitly disclose transferring a portion of the predicted content to the mobile device prior to the predicted content being selected by the user, wherein the portion of the predicted content is transferred prior to being selected by the user such that the user is able to access the transferred portion of the predicted content while the remaining portion of the predicted content is transferred to the mobile device. However, Dunn discloses transferring a portion of the predicted content to the mobile device prior to the predicted content being selected by the user, wherein the portion of the predicted content is transferred prior to being selected by the user such that the  (Dunn: Abs. – the previews or trailers “clips of the movies, videos etc..” for the set of programs are transferred and displayed to the users; Fig. 3 – users can preview video trailer which can be order or add to the saved list). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Morse and Challener to include the feature of Dunn. One would have been motivated to make this modification because it provides to the users to preview the contents which have been delivered to the users based on user preferences before ordering the contents as taught by Dunn.
Dunn further discloses in response to a selection of the predicted content by the user, transferring the remaining portion of the predicted content to the mobile device (Dunn: Fig. 3 – when user click on order; Fig. 13 – after ordering, the system retrieves, transmits and display full length video content program), Morse, Challener and Dunn do not explicitly disclose wherein the mobile device begins immediate playback of the portion of the predicted content previously transferred. Howver, Wang discloses wherein the mobile device begins immediate playback of the portion of the predicted content previously transferred (Wang: paragraph [0039] - the file section 52a is obtained, or just after it is obtained (depending on data/file format), the file section 52a is executed for playback of the multimedia content 50 therein. During playback, the other file sections 52b-52d making up the file 48 are obtained, in sequential order one after the other, and are executed as soon as they are received (or as soon as playback of the prior file section is complete). Therefore, it would have been obvious to a person of ordinary skill 
Regarding Claim 3; Morse discloses wherein the content preference information comprises a content access history of the user of the mobile device (Morse: paragraph [0050] – history information store in user profile).  
Regarding Claim 4; Morse discloses wherein determining predicted content further includes identifying a trend based on the content access history (Morse: paragraph [0045]).  
Regarding Claim 5; Morse discloses wherein the content preference information comprises a user profile stored on the mobile device (Morse: paragraph [0050] – history information store in user profile).  
  Regarding Claim 7; Morse discloses wherein the user profile includes technical capabilities of the mobile device (Morse: paragraphs [0042-0043] – mobile user profile).  
Regarding Claim 8; Morse discloses wherein the user profile includes the user's search history (Morse: paragraph [0051]).  
Regarding Claim 9; Morse discloses wherein the portion of the predicted content is a beginning portion of the content (Fig. 6; paragraph [0050] – add link to the mobile user’s browser bookmark).  
Regarding Claim 10; Dunn discloses wherein the portion of the predicted content is in a format capable of immediate playback on the mobile device (Dunn: Fig. 4 – preview video trailer; Fig 12 – display preview video trailer).
Regarding claims 11-14, 16-19 and 29, note the rejection of claims 2-5 and 7-10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morse et al. (US 2008/0200161 – Applicant’s Ids) “Morse”, in view of Challener et al. (US 2005/0192814) “Challener”, in view of Dunn (US 5,945,987), in view of Wang (US 2008/0022012), and further in view of Maharajh et al. (US 2008/0207182 - Ids) “Maharajh”. 
Regarding Claim 6; Morse, Challener, Dunn and Wang do not explicitly disclose wherein the user profile includes user-selected preferences. However, Maharajh discloses the user profile includes user-selected preferences (Maharajh: paragraphs [0097,0100] – user preferences). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Morse, Challener, Dunn and Wang to include the feature of Mahajah. One would have been motivated to make this modification because it provides to the users the predict contents based on user definable criteria as taught by Maharajh.
Regarding claim 15; note the rejection of claims 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of  the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153